Criminal Case Template










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


KENNETH RAY HUNT,

                            Appellant,

v.

JOSEPH CASAL, ET AL.,

                            Appellees.

§

§

§

§

§

No. 08-02-00378-CV

Appeal from the

83rd Judicial District Court

of Pecos County, Texas

(TC#P-6026-83-CV)


M E M O R A N D U M  O P I N I O N


 This appeal is before the Court on its own motion, for determination of whether it
should be dismissed for want of prosecution.  Finding that Appellant's brief has not been
filed, we dismiss the appeal.
	This appeal is from an order signed August 6, 2002, dismissing Appellant's claims. 
Appellant's notice of appeal was timely filed on August 26, 2002.  The Clerk's Record was
filed on November 22, 2002.  Appellant's brief was due December 22, 2002, but no brief has
been received in this Court, nor has a motion for extension of time to file Appellant's brief
been received.  On January 22, 2003, pursuant to Tex. R. App. P. 38.8, this Court's clerk sent
the parties a notice of the Court's intent to dismiss for want of prosecution if, within ten days
of the notice, no party responded showing grounds to continue the appeal.  No response has
been received as of this date.
	This Court possesses the authority to dismiss an appeal for want of prosecution when
Appellant has failed to file his brief in the time prescribed, and gives no reasonable
explanation for such failure.  See Tex. R. App. P. 38.8; Celotex Corp. Inc. v. Gracy Meadow
Owners Assoc., Inc., 847 S.W.2d 384, 385 n.1 (Tex. App.--Austin 1993, writ denied).  We
have given notice of our intent to do so, requested a response if a reasonable basis for failure
to file the brief or statement of facts exists, and have received none.  We see no purpose that
would be served by declining to dismiss this appeal at this stage of the proceedings.  Pursuant
to Tex. R. App. P. 38.8, we dismiss the appeal for want of prosecution.
February 20, 2003


  	 					RICHARD BARAJAS, Chief Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.